Name: Commission Regulation (EC) No 2109/94 of 26 August 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 94 Official Journal of the European Communities No L 223/17 COMMISSION REGULATION (EC) No 2109/94 of 26 August 1994 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1 886/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as last amended by Regulation (EC) No 1918/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 5 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1994. For the Commission RenÃ © STEICHEN Member of the Commission (  ) OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 197, 30 . 7. 1994, p. 30 . (3) OJ No L 328 , 29 . 12. 1993, p . 45 . (4) OJ No L 194, 29 . 7. 1994, p. 58 . No L 223/ 18 Official Journal of the European Communities 27. 8 . 94 ANNEX to the Commission Regulation of 26 August 1994 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 36 Week No 37 Week No 38 Week No 39 from 5 to from 12 to from 19 to from 26 September to 11 September 1994 18 September 1994 25 September 1994 2 October 1994 0204 30 00 107,413 107,413 107,413 107,435 0204 41 00 107,413 107,413 107,413 107,435 0204 42 10 75,189 75,189 75,189 75,205 0204 42 30 118,154 118,154 118,154 118,179 0204 42 50 139,637 139,637 139,637 139,666 0204 42 90 139,637 139,637 139,637 139,666 0204 43 10 195,492 195,492 195,492 195,532 0204 43 90 195,492 195,492 195,492 195,532 0204 50 51 107,413 107,413 107,413 107,435 0204 50 53 75,189 75,189 75,189 75,205 0204 50 55 118,154 118,154 118,154 118,179 0204 50 59 139,637 139,637 139,637 139,666 0204 50 71 139,637 139,637 139,637 , 139,666 0204 50 79 195,492 195,492 195,492 195,532 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.